Citation Nr: 1533798	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Whether the claim of entitlement to payment or reimbursement of costs incurred as a result of unauthorized medical treatment in January 2013 at Upstate University Hospital, a non-VA medical provider, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from July 2006 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York, which has jurisdiction of this case.  

The issue certified to the Board on appeal was entitlement to payment of the cost of unauthorized medical expenses incurred beginning on January 11, 2013.  However, the VAMC denied the claim on the narrow issue as to whether the Veteran timely filed the claim for the benefit sought.  This issue has therefore been characterized accordingly, as shown on the title page of this decision.

The Board acknowledges that the issues of entitlement to higher initial ratings for right elbow strain, scar formation (left leg status post cellulitis), and residuals of a traumatic brain injury have been perfected, but not yet certified to the Board.  See July 17, 2012 Regional Office decision August 2012 notice of disagreement; March 2013 statement of the case; and April 2013 substantive appeal.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's claim for payment or reimbursement of the medical costs associated with January 2013 care received from Upstate University Hospital was not timely filed, as such claim was received in June 2013, more than 90 days after the Veteran's date of hospital discharge.



CONCLUSION OF LAW

Entitlement to payment or reimbursement for the costs incurred as a result of unauthorized non-VA hospital treatment received in January 2013 is denied as a matter of law.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. § 17.1004 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable. Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).
	
That notwithstanding, the Board's review of the file demonstrates that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In addition, there is no indication of any outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.

II.  Analysis

In this case, the threshold issue is whether the Veteran's medical reimbursement claim was filed in a timely manner.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 
As relevant here, a reimbursement claim must be filed within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004 (2014).

The basic facts in this case are not in dispute.  On January 11, 2013, the Veteran was found unresponsive by his roommate and was accordingly brought to the emergency room at Upstate University Hospital, a non-VA hospital, where he was immediately intubated due to respiratory distress.  He was then admitted to the hospital for further treatment.  He was discharged on January 15, 2013, with primary diagnoses of acute hypoxic respiratory failure due to acute non-cardiogenic pulmonary edema and altered mental status, both most likely secondary to drug abuse; aspiration pneumonia; acute kidney injury; hypoglycemia; and thrombocytopenia.  

VA received the Veteran's claim(s) for medical payment or reimbursement on June 4 and 14, 2013.  In a June 2013 decisional letter, the VAMC denied the claim, finding that it was not timely filed.  On his notice of disagreement, the Veteran essentially indicated that he should not be penalized for the late submission because it was Upstate University Hospital that never sent VA copies of his medical bills.

The following month, VAMC re-reviewed the case and continued its denial of the claim as evidenced by a July 2013 decisional letter.  In so doing, the VAMC reiterated the fact that the Veteran's claim was not filed within 90 days of his hospital discharge.   

The Board has reviewed the claims file and is sympathetic to the Veteran's claim, however, the claim cannot be granted unless all the requirements provided under 38 C.F.R. §§ 17.10001-8, including the filing requirements under 38 C.F.R. § 17.1004, are met.  The Veteran had 90 days from the date of hospital discharge to file his reimbursement claim.  He was discharged from Upstate University Hospital on January 15, 2013; therefore, he had until April 15, 2013 to file his claim.  However, the record shows that his claim was not filed until June 2013, which is well beyond the 90-day filing requirement.  By the Veteran's own admission, he did not timely submit his claim.  Simply stated, the Veteran did not meet the threshold 90-day filing requirement and, for that reason, the claim must be denied.  

To the extent that the Veteran suggests that VA had an obligation to inform it about the filing requirements for payment or reimbursement of the non-VA medical expenses, the remedy for breach of such obligation cannot involve payment of benefits where statutory eligibility requirements for those benefits were not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  In addition, VA cannot place a duty on the non-VA medical provider to timely file the Veteran's claim for reimbursement.

As the Veteran in this case did not meet the filing requirement under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, this claim is without legal merit.


ORDER

The claim of entitlement to payment or reimbursement of costs incurred as a result of unauthorized medical treatment received from Upstate University Hospital in January 2013 was not timely filed; the claim is therefore denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


